DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 10/27/2020 have been entered. 
	Claims 1, 5-9, 18-24 are pending.
	The outstanding rejection under 35 USC 102 is withdrawn in view of the amendments filed 10/27/2020.
	The outstanding rejection under 35 USC 103a will be modified. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over, WO2014/168103, English equivalent US 9,499,483 (‘483) is provided, as applied to claims 1 and 5, and further in view of  US6,395,728 (‘728) and US 2010/0062070 (‘070).
‘483 teach the use of the herein claimed mineralcorticoid receptor antagonist to treat diabetic nephropathy (see col. 6, lines 45-65).
The primary references do not expressly teach the use of olmesartan medoxomil and amlodipine, together with the herein claimed mineralcorticoid receptor antagonist, in a single method of treating diabetic nephropathy. The primary reference does not expressly teach the patient populations as failure to obtain therapeutic effect from treatment with ACE inhibitor or an 
‘070 teaches the use of olmesartan medoxomil in a method of treating diabetic nephropathy (See the abstract and [0048]).
‘728 teaches the use of calcium channel blocker such as amlodipine with combination with Angiotensin II receptor antagonist to treat diabetic nephropathy (see col. 5, line 43, also claims 1 and 4 for example).
One of ordinary skill in the art would have been motivated to employ all three agents together in a single method of treating diabetic nephropathy. Concomitantly using two or more agents, which are known to be useful to treat diabetic nephropathy individually, in a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).  
Furthermore, since the method suggested by the cited prior art are effective to improve the severity of the disease, the remission from Stage 2 to Stage 1 would be reasonably expected.  Alternatively, the remission is inevitable consequence once the herein claimed actives are administered.  
In addition, one of ordinary skill in the art would have been motivated to employ the herein claimed method in patient populations because using alternative or additional agents to treat diabetic nephropathy when primary therapeutic modality fails to achieve therapeutic effect would be obvious and motivated when effective alternative is available because by using alternative or additional agents, the patient can be effectively treated.
Response to Arguments
Applicant’s arguments with regard to the newly recited patient population have been addressed in the modified rejection under 35 USC 103a.


No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SAN MING R HUI/Primary Examiner, Art Unit 1627